Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The following is a Final Office Action.   Claims 1-18 are currently pending and have been rejected below.

Response to Amendments
Applicant’s amendments are acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically Claims 1-18 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. 
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class.  Based on a facial reading of the claim elements, 
With respect to Step 2A Prong One of the framework, the claims recite an abstract idea.  Claims 1, 7, and 13 include limitations reciting functionality that
formats and stores event information indicative of future crowd-drawing events, including limitations that:  
receive an offer…
in response to acceptance, generate a contract for occupancy …
legally controlling a contract…
Examiner notes the language after “for” and “in order to” in the limitations above directed to intended use language and given limited patentable weight 
which is an abstract idea reasonably categorized as 
Certain methods of organizing human activity – because receiving an offer, in response to acceptance generating a contract, and legally controlling the contract, describes, “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).	
Similarly, Claims 2-16, 8-12, and 14-18 further narrow the same abstract concept identified above related to certain methods of organizing human activity.  As a result, Claims 1-18 recite an abstract idea related to certain methods of organizing human activity, under Step 2A Prong One.
With respect to Step 2A Prong Two, the claims do not include additional elements that integrate the abstract idea into a practical application.  Claims 1, 7, and 
Claim 3-4, 9-10, and 15-16 further includes include various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include the “display” (Claims 3, 9, and 15), and “traditional automated reservation system interfacing with the legal contract generator” (Claims 4, 10, 16). When considered in view of the claim as a whole, Examiner submits that the display does not integrate the abstract idea into a practical application because the display in view of Figure 1 and the associated paragraphs of Applicant’s specification is a generic computing element performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f).  In addition, the interfacing between the reservation system and legal contract generator, is 
Claims 2, 5-6, 8, 11-12, 14, and 17-18 do not include any additional elements beyond those recited above. As a result, Claims 1-18 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above. 
With respect to Step 2B of the framework, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 1, 13, and 17 include various elements that are not directed to the abstract idea under Step 2A Prong One of the framework.  These additional elements include the tangible computer-readable storage medium having computer- executable instructions implemented by a computing system, electronic input device, legal contract generator, speculator storage device When considered in view of the claim as a whole, Examiner submits that the additional elements do not amount to significantly more than the abstract idea because these elements in view of Figure 1 and the associated paragraphs of Applicant’s specification are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f) and/or recite generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.   As a result, Claims 1, 13, and 17 do not include additional elements amounting to significantly more than the abstract idea under Step 2B.  

Claims 2, 5-6, 8, 11-12, 14, and 17-18 do not include any additional elements beyond those recited above.  As a result, Claims 2, 5-6, 8, 11-12, 14, and 17-18 do not include additional elements amounting to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claims 1, 13, and 17.   As a result, Claims 1-18 do not amount to significantly more than the abstract idea.
Accordingly, Claims 1-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant’s arguments with respect to 101 Rejection have been fully considered but are moot and/or non-persuasive. 
Applicant argues:

    PNG
    media_image1.png
    193
    822
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    285
    821
    media_image2.png
    Greyscale

Examiner first notes the language after “for” and “in order to” in claims is directed to intended use language and given limited patentable weight.   Examiner responds the additional elements of the claim in the 101 Rejection generally link the use of the abstract idea to a particular technological environment or field of use. See MPEP 2106.05(h). Examiner further notes the data exchange elements are simply retrieving, and updating data which amounts to insignificant extrasolution data gathering/storing activities to the judicial exception.  Examiner also notes that Applicant also refers to features that are not in the claim language. 
Applicant argues:


    PNG
    media_image3.png
    195
    816
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    226
    807
    media_image4.png
    Greyscale

Examiner responds as stated above, the additional elements of the claim in the 101 Rejection generally link the use of the abstract idea to a particular technological environment or field of use. See MPEP 2106.05(h).  The additional elements above are equivalent to receiving/transmitting data and are well-understood routine and conventional which do not provide significantly more to the abstract idea (See MPEP 2106.05(d)).  
Applicant cites Bascom and Amdocs.
Examiner responds in Bascom the claims illustrated an inventive concept that set forth a particular non-conventional arrangement of conventional elements that was essential to the implementation of the steps in a particular order.  The inventive concept described and claimed in Bascom is the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user.  This design gives the filtering tool both the benefits of a filter on a local computer and the benefits of a filter on the ISP server.”  Contrary to this 
Unlike Amdocs, the present claims do not recite the technical solution similar to enhancing records by first processing records close to their sources before being transmitted to a centralized manager in order to overcome the technical problem of massive record flows which previously required massive databases or any other similar technical improvement. Instead, the present claims receive an offer…in response to acceptance, generate a contract for occupancy …legally controlling a contract…. Neither the claims nor the Specification describe that the operations are similar to the technical solution of first processing records close to their sources before being transmitted to a centralized manager or that the operations performed on the service data overcome a technical problem similar to the technical problem of massive record flows which previously required massive databases.
Applicant’s arguments based on newly added amendments have been fully considered but are moot in view of reevaluation of Jacob (See 102 Rejection Below).
Applicant’s arguments with respect to Claims 3 and 5 are addressed in the Rejection below (See 102 Rejection Below).  
Applicant’s arguments with respect to Claim 6 are based on features that are not in the claim. 

Claim Rejections - 35 USC § 102


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

   
Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Jacob (2015/0371156).    

Regarding 1, Jacob discloses: A tangible computer-readable storage medium having computer- executable instructions implemented by a computing system for formatting and storing event information indicative of pre-established crowd-drawing events wherein said event information is either provided by an external database or generated internally in response to pre-established crowd-drawing events, (Abstract, Figure 3, 0062-0066 - The reservation server includes a memory and a processor coupled to the online network. The memory includes computer-executable instructions that when executed by the processor), comprising:
receiving from a speculator electronic input device an offer for legally controlling a peak occupancy demand band corresponding with said pre-established crowd-drawing events; 	(Figure 2A, 5, 6, 0043, 0073 – Reselling Agent- bidding
0043 - Some embodiments of the invention include a reservations system and method 200 that can enable users (including retail consumers, merchants and service providers, and reselling agents) to bid on a reservation at a price below the price offered by any other points of sale. In this instance, the reservations system and method 200 can allow for a transaction to take place at a different price from the visible retail price offered….. In some embodiments, if the buyer does not accept the price set by the seller, the buyer can make an offer. In some embodiments, the offer can be sent to all the holders of that specific service offering. In some embodiments, if the offer is accepted by any of the inventory holders, the reservations system and method 200 can enable the transaction to take place…
0073 - …the reservation system 275 can enable an individual or group of individuals to make a reservation for stays longer thirty days and up to a year or more in length…)
0005 - Within the hotel industry, demand is very fragmented causing a 
sub-optimal profitability due to deep discounts and a limited view into future 
demand.  Many hotels and destinations have varying demand caused by events, 
holidays, conferences, conventions.  In periods of high demand there is a cap 
on revenue as hotels have a fixed inventory and cannot manufacture more rooms 
for the higher demand..
0048(bottom) - Further, the reselling agents 250 can be group operators coordinating events who may contract a set number of rooms for certain dates with the hotel and, reorganize their customers 10 as part of the group (See Also 0002 - group operators coordinating events with multiple inventory needs, and so on.) 
Examiner interprets the “event caused varying demand” as the “period of high demand” and “peak occupancy demand” (See 0005) and the rooms within the hotel during the event as the “band corresponding with pre-established crowd-drawing events” (See Jacob, 0048(bottom), 0002) 
See Also Applicant’s Spec, 0015 indicating that pricing is not restricted as to how expensive it is – “However, it is not a requirement of the present invention that closer necessarily means more expensive, as an object of the present invention is “true democratization so that system users or participants establish pricing based on demand and other relevant asset distributor, owner or operator parameters or incentives.”)
a legal contract generator which operates in response to said offers for legally controlling a peak occupancy demand and in response to an acceptance by a lodging site supervisor a contract for occupancy is generated by said legal contract generator corresponding to said pre-established crowd-drawing events; (0043 - …if the offer is accepted by any of the inventory holders, the reservations system and method 200 can enable the transaction to take place…
0073, Figure 6 -… the reservation system 275 can enable an individual or group of individuals to make a reservation for stays longer thirty days and up to a year or more in length. This inventory can then be sold on the reservation system 275 for any period in the future if not used by the ‘lease holder’. This option can offer a total rate for the entire period, and can allow for financing terms where applicable. For example, an individual customer may decide to buy from the service provider a year's worth of inventory for one room for 365 nights. The customer may then decide to split that into 365 units and sell it to a number of individual customers. The sale may happen at different points in time prior to the actual consumption of the service. Further, this option can allow a customer to sell a portion of their reservation to another customer or any other party, including back to the original supplier or third party.
0048(bottom) - Further, the reselling agents 250 can be group operators coordinating events who may contract a set number of rooms for certain dates with the hotel and, reorganize their customers 10 as part of the group.)
and a speculator storage device wherein a party may legally obtain control over said contract for occupancy and control its future sales pricing and terms (0066(bottom) - In some embodiments, at least one of the software modules 38 can be configured within the system to output data to at least one user 31 via at least one digital display (e.g., to a computer 40 comprising a digital display)…the user can comprise a…reselling agent 250;
0042 - …reservation system and method 200 can allow each user to set a price for the sale of the inventory they hold for which the reservation system 275 will offer to all others;  Figure 6, 0073 - This inventory can then be sold on the reservation system 275 for any period in the future if not used by the ‘lease holder’. This option can offer a total rate for the entire period, and can allow for financing terms where applicable. For example, an individual customer may decide to buy from the service provider a year's worth of inventory for one room for 365 nights. The customer may then decide to split that into 365 units and sell it to a number of individual customers. The sale may happen at different points in time prior to the actual consumption of the service. Further, this option can allow a customer to sell a portion of their reservation to another customer or any other party, including back to the original supplier or third party….	In some embodiments, a second user 620 who is a buyer on the reservation system 275, can search and select unused dates listed for sale by the first user 610, and pay the price sought by the first user 610 through the reservation system 275)

Regarding 2, Jacob discloses A system according to claim 1 wherein said tangible computer- readable storage medium is located remote from said speculator storage device.  (Figure 2a, 3 , Abstract – online network;  0066(bottom) - In other embodiments, the user can comprise a…reselling agent 250. 0067(bottom) -  In some other embodiments, the system 30 can enable at least one user 31 (through computer 40) accessing enterprise applications 38 via a stationary or mobile I/O device 37c through an internet 39a.)

Regarding 3, Jacob discloses A system according to claim 2 wherein said speculator storage device is a smartphone including a display for indicating to a speculator a status indicative of whether said legal contract has been accepted by said lodging site supervisor.  (Figure 3, 0066 – smartphone; 0061(middle) - In some embodiments, a user can review information displayed on the graphical user interface for use with a future transaction. In some other embodiments, a user can review information related to a current transaction (i.e., a transaction that is in progress). In some other embodiments, a user can review information related to one or more past transactions;
Examiner notes “information related to a current transaction (i.e., a transaction that is in progress)….or “information related to one or more past transactions” indicate “said legal contract has been accepted by said lodging site supervisor” in view of (0043(middle)- In some embodiments, if the offer is accepted by any of the inventory holders, the reservations system and method 200 can enable the transaction to take place.)

Regarding 4, Jacob discloses A system according to claim 1 wherein said lodging site supervisor is associated with a traditional lodging site with its own traditional automated reservation system and wherein said traditional automated reservation system interfaces with said legal contract generator to remove from inventory the availability of a lodging provision by way of said traditional automated reservation system.  (Examiner notes language after to is directed to intended use and given limited patentable weight; 0060(bottom) - in some embodiments, the reservations system and method can comprise one or more software modules implemented within a system architecture that is accessed by one or more computer systems owned or operated by a service provider or reseller. In this instance, transaction information can flow between the exchange systems residing on the service provider or reseller systems and the reservations system and method 200 operating as implemented in the example of FIG. 3. In some other embodiments, the reservations system and method can comprise one or more software modules implemented within a system architecture owned or operated by a service provider or reseller. In this instance, the reservations system and method modules can be configured to link and exchange reservation related information within the service provider or reseller systems to perform the exchange processes and functions as described earlier and shown in FIG. 2A.)

Regarding 5, Jacob discloses A system according to claim 4 wherein a third-party speculator may enter into a plurality of contracts via said legal contract generator in order to acquire lodging inventory in advance of an expected event located at a predetermined location.    (0048(bottom) - Further, the reselling agents 250 can be group operators coordinating events who may contract a set number of rooms for certain dates with the hotel and, reorganize their customers 10 as part of the group.
Examiner notes Jacob defines the reselling agents based on Figure 1 and 2 (indirect sales) and the group operators)

Regarding 6, Jacob discloses A system according to claim 5 wherein a plurality of third-party speculators may bid against one another to obtain the rights to said inventory for either use by an end consumer or resold to other of said speculators.  
(0043 - Some embodiments of the invention include a reservations system and method 200 that can enable users (including retail consumers, merchants and service providers, and reselling agents) to bid on a reservation at a price below the price offered by any other points of sale. In this instance, the reservations system and method 200 can allow for a transaction to take place at a different price from the visible retail price offered. Further, in some embodiments, if one user (e.g., such as a customer 10) accepts the bid of another user for a unit of inventory, the bidder can have the right to exercise the bid at some point in the future)

Claims 7-12 stand rejected based on the same citations and rationale as applied to Claims 1-6, respectively.

The majority of limitations of Claim 13 are rejected based on the same citations and rationale as applied to Claims 1.  Jacob further discloses:  a portal for providing to a plurality of parties the opportunity to speculate on available inventory corresponding with a volume of legal contracts generated in response to said legal contract generator in order to provide for distribution of said inventory to potential patrons or others desiring to speculate further.  (Figure 2A, 0042 - Some embodiments of the invention include a reservation system and method 200 that allows the service provider 210, and/or the sales channels 230, 240, 250, 245, and/or the prospective customer 10, and/or the customer 11 with existing reservations, service, or products, and/or any other individual or entity to sell or buy inventory. In this instance, the reservation system and method 200 can allow each user to set a price for the sale of the inventory they hold for which the reservation system 275 will offer to all others. In some embodiments, the reservations system and method 200 can always sell the lowest priced reservation first (assuming it is the exact product including dates and terms))



Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT ROSS whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623